775 F.2d 160
Alfred W. CHESNY, Individually, and as Administrator of theEstate of Steven Chesny, Deceased, Plaintiff-Appellant,v.J. MAREK, et al., Defendants-Appellees.
No. 82-2927.
United States Court of Appeals,Seventh Circuit.
Sept. 27, 1985.

1
On Remand from the United States Supreme Court.


2
Before HARLINGTON WOOD, Jr., and POSNER, Circuit Judges, and MYRON L. GORDON, Senior District Judge.*

ORDER

3
This matter is before the court on remand from the United States Supreme Court, 105 S. Ct. 3012.  The parties have filed the following documents:


4
1. The "RULE 19 STATEMENT OF POSITION" filed by plaintiff-appellant on September 11, 1985, and2. The "STATEMENT IN COMPLIANCE WITH CIRCUIT RULE 19 NOTICE" filed by defendants-appellees on September 12, 1985.


5
On consideration thereof,


6
IT IS ORDERED that this court's opinion and judgment order of November 3, 1983, 720 F.2d 474, are hereby VACATED and the cause is REMANDED to the United States District Court for the Northern District of Illinois, Eastern Division, to reinstate the district court's judgment.  Costs in this court shall be awarded to defendants-appellees.



*
 The Honorable Myron L. Gordon, Senior District Judge for the United States District Court for the Eastern District of Wisconsin, is sitting by designation